Per Curiam.
The defendant appeals from a judgment entered upon substituted service of a summons, issued upon professed observance of sections 32 and 33 of the Municipal Court Act, upon affidavits asserting that “ defendant resides out of the City of New York, to wit, at Larchmont, County of Westchester;” that defendant “ maintains an office for the transaction of business at 51 Liberty Street in the City of New York and conducts business under the name of Charles White & Co.; ” that, although one of the plaintiff's attorneys “ is informed and believes that said defendant is in the State, he avoids service thereof; ” and a statement of a city marshal that he, after due and diligent search, was unable to find the defendant; with an affidavit of one Bernstein to the like conclusion. These are not sufficient to warrant the issue of the summons as the basis of the judgment.
Present: Scott, Gildersleeve and MacLeah, JJ.
¡Judgment reversed, with costs, and complaint dismissed.